Citation Nr: 9915526	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-32 966A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from January 1962 to January 
1964.  This appeal arises from a June 1997 rating action in 
which the RO denied service connection for a bilateral foot 
disability.  The veteran was afforded a hearing before a RO 
hearing officer in November 1997.  A transcript of the 
hearing is of record.  The hearing officer's decision is 
contained in a December 1997 Supplemental Statement of the 
Case (SSOC).

In his November 1997 substantive appeal to the Board of 
Veterans' Appeals (Board), the veteran requested a hearing 
before a Member of the Board at the RO.  In a subsequent 
statement dated in January 1999, the veteran stated that he 
wanted his claims folder forwarded to the Board for appellate 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  At the veteran's examination for entry into service, a 
varus deformity of both feet was noted.

3.  The veteran's pre-existing varus deformity is not shown 
to have increased in severity beyond natural progress during 
his period of active duty.

4.  The veteran's feet were shown to be normal at separation 
from service.

5.  There is no medical evidence relating pes planus, hallux 
valgus and calluses, which were shown at a recent VA 
examination, to the veteran's period of service.


CONCLUSION OF LAW

A bilateral foot disability was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he currently suffers from a 
bilateral foot disability which had its onset in service.  A 
review of the service medical records reveals that in a 
report of medical history for pre-induction dated in 
September 1961, the veteran noted that he had poor feet.  At 
the pre-induction physical examination, the veteran claimed 
that he was unable to jump on his toes.  An orthopedic 
consultation was ordered, and a varus deformity of both feet 
was diagnosed.  His entrance examination in January 1962 
revealed a varus deformity of both feet with no additional 
defects.  On the examination report, a "2" was entered in 
the "L" physical profile box.  The "L" stands for lower 
extremities.  See McIntosh v. Brown, 4 Vet. App. 553, 555 
(1993).  The physician assigns a number from 1 to 4, 
1 signifying that the individual is medically fit for any 
military assignment, and 4 indicating physical defects of 
such severity that performance of military duty is 
drastically limited.  Id.

In October 1963, the veteran was seen at the podiatric clinic 
with complaints of painful callosities on both feet.  There 
was no discomfort with prolonged weight bearing.  There was 
chronic dermatitis on the dorsal aspect of the feet.  
Callosities were observed on both feet.  It was noted that 
the dermatitis seemed to be aggravated by hyperhidrosis.  The 
calluses were reduced, and arches were prescribed.

On a report of medical history for separation examination in 
October 1963, the veteran noted that he had a history of 
having had pain in the arches of his feet, calluses on the 
bottom of the feet and a rash on the toes of the left foot. 
On discharge examination, the veteran's feet were noted to be 
normal, and a "1" was entered in the "L" physical profile 
box.

At a VA podiatric examination in April 1997, the veteran 
provided a history of calluses on the feet during service.  
He stated that he was given arch supports during service.  He 
complained of current painful calluses when he walked.  He 
stated that he could not walk for long distances.  The 
veteran could stand adequately, and squatting was full.  
Supination and pronation were functional.  He could not rise 
on his toes or heels due to poor balance.  There were trophic 
changes in the toenails and skin.  He could walk on tandem, 
but he could not walk on his heels, tiptoes or the lateral 
edges due to poor balance.  An X-ray of the left foot 
revealed hallux valgus on all toes laterally and a calcaneal 
spur.  An X-ray of the right foot revealed hallux valgus 
deformity on all toes laterally.  The diagnoses included 
bilateral pes planus deformity and hallux valgus deformity. 

At a November 1997 hearing before a RO hearing officer, the 
veteran testified that he noted foot problems on his pre-
induction examination.  He stated that during service, he 
couldn't march with the rest of his troop and that he 
developed calluses on his feet.

II.  Analysis

The Board initially finds that the veteran's claim for 
service connection for a bilateral foot disability is "well 
grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that this claim is 
plausible.  All relevant facts pertaining to the claim have 
been developed to the extent possible and no further 
assistance to the veteran is required in order to satisfy the 
VA's duty to assist him in the development of his claim as 
mandated by 38 U.S.C.A. § 5107(a).
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The Board first notes that a bilateral varus deformity was 
noted at the time of the veteran's examination, acceptance 
and enrollment in service.  Thus, to that extent, the veteran 
is not presumed to have been sound at entrance.  38 U.S.C.A. 
§ 1111.  

The Board further finds that the evidence does not establish 
that there was an increase in disability due to the veteran's 
bilateral varus deformity during his period of service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Although the 
veteran was seen with complaints of calluses of the feet 
during service and was prescribed arch supports, such 
evidence does not indicate a worsening of the bilateral varus 
disability.  In fact, the veteran's feet were found to be 
normal on discharge examination, and the profile was changed 
from L2 to L1.  The veteran has not provided medical evidence 
that would provide evidence of aggravation of the varus 
deformity during service.  Thus, in the absence of evidence 
showing an increase in disability involving the varus 
deformity, the preponderance of the evidence is against the 
claim that the veteran's pre-existing bilateral varus 
deformity was aggravated by service.  

The Board also finds that the first post-service evidence of 
a foot disability is the report of the April 1997 VA 
examination, more than 30 years after discharge from service.  
Although the VA examiner provided a diagnosis of bilateral 
pes planus and bilateral hallux valgus, these conditions were 
not noted in any of the veteran's service medical records, 
and the examiner did not relate the conditions to service.  
In the absence evidence attributing the veteran's current 
foot disability to his period of service, the Board finds 
that the preponderance of the evidence is against the claim.  


ORDER

Service connection for a bilateral foot disability is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

